DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with George Ngengwe (Reg. No. 69,530) on December 16, 2021.

In the Claims
4. (Currently Amended) The method of claim 1, wherein the request is to perform a create extent operation, the create extent operation comprises: 
communicating a message to have an extent created on at least one extent node; 
receiving an acknowledgement from the at least one extent node that the extent has been created; and Page 3 of 14 4818-4815-1488 viApplication No. 16/811,972Attorney Docket No. 357921-US-CNT/337963 Filed 07/06/2020 
causing the generation of an entry for the extent in an extent table, the entry comprising extent metadata for the extent.

4, wherein the entry for the extent in the extent table is not persisted when a second extent manager from the plurality extent managers that also received a request to create the extent has previously succeeded in creating the extent from the request and has fewer extents.

8. (Currently Amended) One or more computer storage media having computer-executable instructions embodied thereon that, when executed by a computing system having a processor and memory, cause the processor to: 
receive a request to create an extent in a distributed storage system; 
create the extent in two or more entity nodes, wherein extents in the two or more entity nodes are real replica extents; Page 5 of 14 4818-4815-1488 viApplication No. 16/811,972Attorney Docket No. 357921-US-CNT/337963 Filed 07/06/2020 
assign the extent to a shadow replica extent that is a virtually created extent associated with a shadow replica entity node; 
detect a failure in a first entity node of the two or more entity nodes; and 
based on detecting the failure in the first entity node, initiate shadow replica failure sealing operations, wherein shadow replica failure sealing operations are based on real replica extents and shadow replica extents. 

11. (Currently Amended) The media of claim 8, wherein the request is to perform a create extent operation, the create extent operation comprises: 
communicating a message to have an extent created on at least one extent node; 

causing the generation of an entry for the extent in an extent table, the entry comprising extent metadata for the extent. 

16. (Currently Amended) The system of claim [[14]] 15, wherein shadow replica failure sealing operations further comprise determining a seal length based on the two or more entity nodes and the shadow replica entity node executing a consensus protocol to reach an agreement on the seal length. 

17. (Currently Amended) The system of claim [[14]] 15, wherein the request is to perform a create extent operation, the create extent operation comprises: 
communicating a message to have an extent created on at least one extent node;
receiving an acknowledgement from the at least one extent node that the extent has been created; and 
causing the generation of an entry for the extent in 

18. (Currently Amended) The system of claim 17 , wherein the entry for the extent in the extent table is not persisted when a second extent manager from the plurality extent managers that also received a request to create the extent has previously succeeded in creating the extent from the request and has fewer extents. 

19. (Currently Amended) The system of claim [[14]] 15, wherein the distributed storage system further supports state manager failure sealing operations, wherein the state manager failure sealing operations comprise: 
polling two or more entity nodes to determine a seal length; and 
communicating a length and a seal flag to a corresponding extent manager of the extent. 

20. (Currently Amended) The system of claim [[14]] 15, wherein the distributed storage system further supports normal sealing operations, wherein the normal sealing operations comprise: 
writing a seal record for an extent based on a chain-replication protocol; and 
communicating a length and a seal flag to a corresponding extent manager of the extent.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach "
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L WESTBROOK whose telephone number is (571)270-5028. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL L WESTBROOK/Examiner, Art Unit 2139 

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139